         Case 3:20-cv-01175-JR     Document 29    Filed 08/10/20     Page 1 of 14




Clifford S. Davidson, OSB No. 125378
csdavidson@swlaw.com
SNELL & WILMER L.L.P.
One Centerpointe Drive, Suite 170
Lake Oswego, OR 97035
Telephone: (503) 624-6800
Facsimile: (503) 624-6888

Attorneys for Plaintiffs




                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                  PORTLAND DIVISION

WESTERN STATES CENTER, INC., an                  Case No. 3:20-cv-01175-JR
Oregon public benefit corporation; THE
FIRST UNITARIAN CHURCH OF                        PLAINTIFFS’ SUPPLEMENTAL
PORTLAND, OREGON, an Oregon religious            MEMORANDUM IN SUPPORT OF
nonprofit corporation; SARA D. EDDIE, an         MOTION FOR PRELIMINARY
individual; OREGON STATE                         INJUNCTION
REPRESENTATIVE KARIN A. POWER, an
elected official; and OREGON STATE               (Per Court Order of August 24, 2020.)
REPRESENTATIVE JANELLE S. BYNUM,
an elected official,                             Filed concurrently with the Declarations
                                                 of Clifford S. Davidson, Rev. Bill Sinkford,
               Plaintiffs,                       Eric K. Ward, Rep. Janelle Bynum and
                                                 Sara Eddie
       vs.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; UNITED
STATES CUSTOMS AND BORDER
PROTECTION; FEDERAL PROTECTIVE
SERVICE; and UNITED STATES
MARSHALS SERVICE

               Defendants.
         Case 3:20-cv-01175-JR         Document 29       Filed 08/10/20     Page 2 of 14




                                                 I.

                                        INTRODUCTION

       Plaintiffs filed their Motion for Temporary Restraining Order and Preliminary

Injunction (ECF No. 16) (the “Motion”) on July 29, 2020. That same day, Governor Kate

Brown announced that she and the Vice President had agreed to a “phased withdrawal” from

Portland of federal law enforcement. Defendants assert that the announced phased withdrawal,

and media reports indicating a lack of federal officers on the streets of Portland, render the

Motion moot.

       Nothing could be further from the truth. Since the Governor’s July 29 announcement,

federal officials have made clear, emphatically and often, that enhanced federal forces remain

in Portland and stand ready to reengage—even to the point of threatening “strong offensive

force.” (See Ex. 8 at 2.)

       The continuing federal presence, coupled with statements by the President and the

acting head of defendant Department of Homeland Security, ensure that the chilling effect that

motivated plaintiffs to file this lawsuit continues. In fact, as plaintiffs argued in the Motion,

that chill is deliberate. The Executive Order purporting to authorize the challenged federal law

enforcement activity states that state and local governments “apparently have lost the will or

the desire to stand up to the radical fringe and defend the fundamental trust that America is

good, her people are virtuous, and that justice prevails in this country to a far greater extent

than anywhere else in the world.”1 Executive Order 13933, 85 FR 40081; see ECF No. 16 at

7, 20 [“These are people that hate our country and we’re not going to let it go forward.”], 29,

30 [President stating that protesters’ asserted disrespect of the United States and law

enforcement is “worse” than violence], 31.

1
 Plaintiffs do not mean to suggest that they disagree with this statement’s characterization of the
United States. Rather, they cite the statement as evidence of the President’s goal of suppressing
opposing viewpoints.
                                                                                 Snell & Wilmer
Page 1 – MOTION FOR TEMPORARY RESTRAINING                                 One Centerpointe Drive Ste 170
ORDER AND PRELIMINARY INJUNCTION                                           Lake Oswego, Oregon 97035
                                                                                  503.624.6800
         Case 3:20-cv-01175-JR           Document 29        Filed 08/10/20      Page 3 of 14




        And, it appears that augmented federal law enforcement, and the concomitant threat of

their further unconstitutional conduct, will not depart until at least November 2020. (Ex. 10.)

        But even if the federal forces were to leave tomorrow, the Motion would not be moot.

That is because the government cannot sustain its “heavy burden” of showing that it is

“absolutely clear” the government cannot repeat its unconstitutional conduct. See Friends of

the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000). Indeed,

executive branch officials’ statements make clear that they can repeat this conduct and would.

        Finally, even if the Court concludes that the Motion is moot, it falls within the well-

established exception for matters that are capable of being repeated but that would evade

review if they were found to be moot. The continued presence of augmented federal law

enforcement officers, coupled with threats that they will reengage whenever commanders or

the President see fit, makes it likely that Plaintiffs will be affected again by the unconstitutional

conduct they challenge. City of Los Angeles v. Lyons, 461 U.S. 95 (1983); Sample v. Johnson,

771 F.3d 1335, 1341-1342 (9th Cir. 1985), as amended, Oct. 22, 1985 (collecting authorities).



                                                   II.

               FACTS RELEVANT TO WHETHER THE MOTION IS MOOT
A.      The Federal Government Dangles over Portland’s Residents the Threat of Further

        Augmented Federal Law Enforcement Actions

        1.      July 29, 2020

        On the morning of July 29, 2020, the President threatened to supplant local law

enforcement in violation of the Tenth Amendment:

                So, in Portland, they either clean out their city and do the job and
                get rid of the anarchists and agitators, which is what they are.
                They’re not protesters; they’re anarchists and agitators. We have
                many in jail. Many of them have been put in jail. It’s going to be a


                                                                                    Snell & Wilmer
Page 2 – PL.’S MEMORANDUM RE MOOTNESS                                        One Centerpointe Drive Ste 170
                                                                              Lake Oswego, Oregon 97035
                                                                                     503.624.6800
            Case 3:20-cv-01175-JR      Document 29       Filed 08/10/20      Page 4 of 14




                long sentence. They either clean out their city and do it right, or
                we’re going to have to do it for them.
(Ex. 1.)2

        Less than an hour later, the President reiterated his intention to conduct plenary policing

in Portland if his conditions are not met and falsely claimed that the city would have been razed

to the ground had federal “Law Enforcement” not intervened:3




(Ex. 2.)4

        Later that day, the Governor of the State of Oregon announced that she and the Vice

President of the United States had agreed to a “phased withdrawal” of augmented federal forces


2
    Available at https://www.whitehouse.gov/briefings-statements/remarks-president-trump-
marine-one-departure-072920/.
3
  The President’s assertion that Portland, a city of over 650,000 people, would have been destroyed
because some of the thousands of protesters were not peaceful, or graffitied the Hatfield
Courthouse, is absurd. See “Feds, right-wing media paint Portland as ‘city under siege.’ A tour of
town shows otherwise,” available at https://www.oregonlive.com/portland/2020/07/feds-right-
wing-media-paint-portland-as-city-under-siege-a-tour-of-town-shows-otherwise.html.
4
  Available at https://twitter.com/realDonaldTrump/status/1288520300250923014.
                                                                                 Snell & Wilmer
Page 3 – PL.’S MEMORANDUM RE MOOTNESS                                     One Centerpointe Drive Ste 170
                                                                           Lake Oswego, Oregon 97035
                                                                                  503.624.6800
            Case 3:20-cv-01175-JR     Document 29       Filed 08/10/20     Page 5 of 14




from Portland, whereby the Oregon State Police would take over guarding the Hatfield

Courthouse. (Ex. 3.)5

         Also on July 29, in response to media coverage of the Governor’s announcement, the

President stated that the augmented federal forces will supplant local authorities if the President

wishes them to:




(Ex. 4.)6
         2.     July 30, 2020

         The next day, on July 30, the President reiterated that the augmented forces would take

over policing in Portland if he is dissatisfied with the performance of local police, and that the

federal forces would not leave until “Anarchists and Agitators in Portland” are “clear[ed] out” or

“arrest[ed]”:




5
    Available at https://oregon.gov/newsroom/Pages/NewsDetail.aspx?newsid=37043.
6
    Available at https://twitter.com/realDonaldTrump/status/1288599151349923840.
                                                                                Snell & Wilmer
Page 4 – PL.’S MEMORANDUM RE MOOTNESS                                    One Centerpointe Drive Ste 170
                                                                          Lake Oswego, Oregon 97035
                                                                                 503.624.6800
            Case 3:20-cv-01175-JR      Document 29       Filed 08/10/20     Page 6 of 14




(Ex. 5.)7
        July 30 was the last night the augmented federal law enforcement engaged with protesters,

as far as has been publicly observed or disclosed. (Ex. 6.)8

        3.      July 31, 2020 to the Present

        On July 31, the President continued to announce that the federal government, and not local

officials, would have the final word on plenary policing in Portland:




(Ex. 7.)9




7
  Available at https://twitter.com/realDonaldTrump/status/1288826742539464707.
8
  Available at https://www.dhs.gov/news/2020/07/31/portland-riots-read-out-july-31.
9
  Available at https://twitter.com/realdonaldtrump/status/1289408673324777472.
                                                                                 Snell & Wilmer
Page 5 – PL.’S MEMORANDUM RE MOOTNESS                                     One Centerpointe Drive Ste 170
                                                                           Lake Oswego, Oregon 97035
                                                                                  503.624.6800
         Case 3:20-cv-01175-JR           Document 29        Filed 08/10/20     Page 7 of 14




        That same day, the President told the leadership of the National Association of Police

Organizations, during a meeting in the Cabinet Room of the White House, that “we’re going to

take very strong offensive force” if local law enforcement is not sufficiently strict in its policing

of Portland. (Ex. 8 at 2.)10 The President further expressed interest in deploying militarized forces

in response to protesters:

                  Minneapolis would’ve burned down if I didn’t force the National
                  Guard into that. And you saw them form, right? It’s a beautiful thing.
                  All of a sudden, you see a line of people. They walked through it
                  like a knife through butter. And that was the end of the problem in
                  Minneapolis. So, you know, we have to do that.
(Ex. 8 at 5.)11
        On August 4, defendant Department of Homeland Security released a document titled

“Myths vs. Facts: Cooperation and Receding Riot Activity in Portland, OREGON.” That document

clarified that there “has been no reduction in federal presence; federal law enforcement officers

remain in Portland at augmented levels. Reports and implications to the contrary are irresponsible

and dishonest,” and did not offer a timeframe for the augmented forces’ withdrawal.” (Ex. 9 at 1,

2.)12 Indeed, on August 7, Oregon Public Broadcasting, citing an unnamed federal law enforcement

official, reported that augmented federal forces would remain in Portland through at least Election

Day in November 2020. (Ex. 10.)13

        On August 10, consistent with his comments about taking “very strong offensive force”

and about the Minneapolis National Guard cutting through protesters “like a knife through butter,”

10
     Available at https://www.whitehouse.gov/briefings-statements/remarks-president-trump-
meeting-national-association-police-organizations-leadership/.
11
   Contrary to the President’s assertion, it was the Governor of Minnesota who mobilized the
National Guard—the only person with the power to do so absent a declared national emergency or
war.         https://www.cnn.com/2020/07/01/politics/fact-check-trump-walz-minnesota-national-
guard/index.html; see also https://minnesotanationalguard.ng.mil/all-in-as-long-as-were-needed/
(noting that the Governor authorized full activation of the Guard).
12
   Available at https://www.dhs.gov/news/2020/08/04/myths-vs-facts-cooperation-and-receding-
riot-activity-portland-oregon.
13
   Available at https://www.opb.org/article/2020/08/07/federal-officers-leave-portland-election/.
                                                                                    Snell & Wilmer
Page 6 – PL.’S MEMORANDUM RE MOOTNESS                                        One Centerpointe Drive Ste 170
                                                                              Lake Oswego, Oregon 97035
                                                                                     503.624.6800
           Case 3:20-cv-01175-JR       Document 29       Filed 08/10/20      Page 8 of 14




the President expressed interest in forcibly quelling ongoing Portland protests, some of which were

not peaceful:




(Ex. 11)14; see contra https://www.opb.org/article/2020/08/10/as-nightly-conflicts-draw-
headlines-reforms-gradually-advance/ (noting that while some protesters have employed

vandalism and fireworks in clashes with police, “thousands of people joined peaceful protests”).


B.       The Government Continues to Chill Plaintiffs’ Constitutional Rights

         Although much of the problematic federal policing appears to have abated since July 30,

the ongoing federal presence and threats to reengage augmented federal law enforcement, in

violation of the Tenth and First Amendments, continue to chill plaintiffs’ speech. As such,
Plaintiffs still have an interest in the outcome of this case and the Motion is not moot.

         Plaintiff First Unitarian continues to be unable to encourage and organize the exercise of

its religious practice of bearing witness to injustice and protesting against it. The danger of

incurring the wrath of federal law enforcement by protesting at Portland Police headquarters—a

reasonable place to protest unjust police practices—is too great because the Hatfield Courthouse

is right next door. Similarly, City Hall is situated directly across from the Federal Building and a


14
     Available at https://twitter.com/realDonaldTrump/status/1292837084152107010.
                                                                                 Snell & Wilmer
Page 7 – PL.’S MEMORANDUM RE MOOTNESS                                     One Centerpointe Drive Ste 170
                                                                           Lake Oswego, Oregon 97035
                                                                                  503.624.6800
         Case 3:20-cv-01175-JR         Document 29       Filed 08/10/20      Page 9 of 14




park built on federal land. The federal presence and threats chill the free exercise of the Church’s

religion. (Sinkford Decl. ¶¶3-4 [social justice, witness and protest are tenets of Unitarian

Universalist faith], 7-9 [describing ongoing chill of Church’s First Amendment rights].)

        Plaintiff Western States Center is involved in at least two major campaigns: a ballot

initiative to overhaul civilian oversight of the Portland Police Bureau, and a petition for the

president of the Portland Police Association, Daryl Turner, to resign. (Ward Decl. ¶¶7, 9.) Western

States Center would like to organize and promote rallies with respect to the ballot initiative near

police headquarters and City Hall because of their obvious significance to police reform, but is

unwilling to do so because of the risk that federal forces—ready to act upon the whim of their

commanders—pose to the organization’s supporters (many of whom are older). (Ward Decl. ¶¶6-

8.) Likewise, Western States Center would like to rally in support of Turner’s resignation but is

chilled from doing so both because of the possibility that the federal officers will resume policing

and because Acting Secretary Wolf met with Turner when Wolf visited Portland on July 16.

According to public sources, Turner was the only person with whom Wolf met while he was here,

leading Western States Center to fear that its rallies would attract federal law enforcement

intervention. (Ward Decl. ¶ ¶9, 11.)

       Plaintiff Representative Janelle Bynum continues to be chilled from protesting because she

fears, based on the statements of federal officials, “that if protesters once again strongly, and in

large groups, promote a message of police reform and calls for justice, then militarized federal

forces once again will spring into action.” (Second Bynum Decl. ¶5.) She views the lurking threat

of federal violence, should Portlanders step out of line and protest in favor of police reforms, as a

form of coerced silence reminiscent of the Klan’s tactics. (Second Bynum Decl. ¶6.) The

possibility of resumed federal law enforcement also threatens her work on issues of police reform

and standards, including anti-profiling legislation. (Second Bynum Decl. ¶7.)

       Plaintiff Sara Eddie continues to be chilled in her activities as a legal observer. Although

legal observing downtown continues, she is chilled from observing downtown because of the
                                                                                 Snell & Wilmer
Page 8 – PL.’S MEMORANDUM RE MOOTNESS                                     One Centerpointe Drive Ste 170
                                                                           Lake Oswego, Oregon 97035
                                                                                  503.624.6800
        Case 3:20-cv-01175-JR          Document 29       Filed 08/10/20      Page 10 of 14




possibility that federal forces will resume their attacks on protesters, which has included gassing

without warning. She continues to be unable to risk that possibility because she has high blood

pressure and because she is a caretaker of her 96-year-old grandfather and two children. (Second

Eddie Decl. ¶¶6, 7.)



                                                 III.

                                           ARGUMENT

A.     Legal Standard
       “As long as the parties have a concrete interest, however small, in the outcome of the

litigation, the case is not moot.” Chafin v. Chafin, 568 U.S. 165, 172 (2013) (quoting Church of

Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992)); see New York State Rifle & Pistol

Ass’n, Inc. v. City of New York, New York, -- U.S. --, 140 S. Ct. 1525, 1528 (2020) (Alito, J.,

dissenting) (describing this standard as “well-established”); Sample, 771 F.2d at 1338 (noting that

a case is moot if there are no longer live issues or the parties lack a legally cognizable interest in

the outcome).

       Voluntary cessation of challenged conduct does not automatically render a case moot.

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000). Indeed,

where, as here, a party asserts that its voluntary actions have mooted a case, that party bears a

“heavy burden” of satisfying this Court’s “stringent” review; subsequent events must make

“absolutely clear that the allegedly wrongful behavior [can]not reasonably be expected to recur.”

Id. The Supreme Court set this high bar because litigants should not be “free to return to [their]

old ways,” and because there is “a public interest in having the legality of the practices settled.”

United States v. W.T. Grant Co., 345 U.S. 629, 632 (1953). Even if a case is moot, the Court must

hear that case if the challenged conduct is capable of repetition but would evade review—for

example, because of the conduct’s brevity. City of Los Angeles v. Lyons, 461 U.S. 95 (1983);

Sample, 771 F.3d at 1341-1342 (collecting authorities).
                                                                                  Snell & Wilmer
Page 9 – PL.’S MEMORANDUM RE MOOTNESS                                      One Centerpointe Drive Ste 170
                                                                            Lake Oswego, Oregon 97035
                                                                                   503.624.6800
        Case 3:20-cv-01175-JR          Document 29        Filed 08/10/20      Page 11 of 14




B.      The Preliminary Injunction Motion Is Not Moot

       1.        The Fact that Federal Forces Appear Not to Have Chased, Forcibly Marched,

                 Gassed or Seized Protesters Since July 30 Does Not Moot this Case

        “It is well settled that a defendant’s voluntary cessation of a challenged practice does not

deprive a federal court of its power to determine the legality of the practice. [I]f it did, the courts

would be compelled to leave [t]he defendant free to return to his old ways.” Friends of the Earth,

528 U.S. 167, 189 (2000) (citations omitted; emphases in original). Accordingly, the Supreme

Court articulated a “stringent” standard for determining whether a case is moot because of the

defendant’s voluntary conduct: “A case might become moot if subsequent events made it

absolutely clear that the allegedly wrongful behavior could not reasonably be expected to recur.”

Id. The Court also has made clear that the “heavy burden of persuading the court that the

challenged conduct cannot reasonably be expected to start up again lies with the party asserting

mootness.” Id.

       Thirteen years later, the Court applied the Friends of the Earth standard in Already, LLC

v. Nike, Inc., in the context of a trademark dispute. There, the Court unanimously held that an

“unconditional and irrevocable” covenant not to sue or make any demand meant that there was no

way Nike ever again could allege trademark infringement against the competitor and therefore that

competitor’s counterclaim was moot. 568 U.S. 85, 88, 93 (2013). Chief Justice Roberts, writing

for the Court, noted: “The case is moot if the court, considering the covenant’s language and the

plaintiff’s anticipated future activities, is satisfied that it is ‘absolutely clear’ that the allegedly

unlawful activity cannot reasonably be expected to recur.”

       The United States Court of Appeals for Ninth Circuit recently applied this standard in

Campbell v. Facebook, 951 F.3d 1106 (9th Cir. 2020), and concluded that a lawsuit concerning

Facebook’s use of data from private messages and other functionality was not moot, even though

Facebook voluntarily stopped using data in those ways, because nothing in the record supported a


                                                                                   Snell & Wilmer
Page 10 – PL.’S MEMORANDUM RE MOOTNESS                                      One Centerpointe Drive Ste 170
                                                                             Lake Oswego, Oregon 97035
                                                                                    503.624.6800
           Case 3:20-cv-01175-JR      Document 29        Filed 08/10/20     Page 12 of 14




finding that the allegedly wrongful behavior could not reasonably have been expected to recur. Id.

at 1120.

        Plaintiffs’ Motion is not moot under this “stringent standard” and defendants cannot satisfy

their “heavy burden” to show that it is “absolutely clear” the government cannot repeat its

unconstitutional conduct. See Friends of the Earth, 528 U.S. at 189. Far from demonstrating that

the government cannot repeat its unconstitutional conduct, the government instead has made clear

that it remains ready, willing, and able to “take very strong offensive force” (Ex. 8 at 2), and that

it demands “Kate Brown, Governor of Oregon” “clear out, or in some cases arrest” protesters that

the federal government deems “Anarchists and Agitators” (Ex. 5; see Ex. 1 at 1 and Exs. 2, 3, 4,

7.) Likewise, the government has reserved to itself the purported right to “clean out” or “clear out”

Portland if state and local officials do not do so. (Ex. 1 at 1, Ex. 5.) And, the Executive Branch is

bound to follow Executive Order 13933, which states, among other things, that the federal

government will crack down when local officials have not done so sufficiently. 85 FR 40081-
40082

        It is beyond reasonable dispute that Defendants are able to repeat their constitutionally-

violative conduct, given (1) the continuing presence of augmented federal law enforcement, (2)

the ongoing protests in Portland concerning law enforcement and police reform (which provoked

the federal response in the first place), and (3) government threats to use augmented federal law

enforcement if, in the government’s view, local officials are insufficiently harsh.

        Indeed, even a statement to this Court that the augmented forces no longer exist, and that

the government has no intention to redeploy them, would not satisfy the government’s heavy

burden. See U.S. v. W. T. Grant Co., 345 U.S. 629 633 (1953) (in Clayton Act civil enforcement

action against alleged “interlocking directorates,” it was not enough that “defendants told the court

that the interlocks no longer existed and disclaimed any intention to revive them”; the case was

not moot).


                                                                                 Snell & Wilmer
Page 11 – PL.’S MEMORANDUM RE MOOTNESS                                    One Centerpointe Drive Ste 170
                                                                           Lake Oswego, Oregon 97035
                                                                                  503.624.6800
        Case 3:20-cv-01175-JR          Document 29        Filed 08/10/20      Page 13 of 14




       Because the government’s recent change in force posture is neither “entrenched” nor

“permanent”; because its retreat into federal facilities “is not governed by any clear or codified

procedures” that would prevent re-engagement with protesters; and because it has not offered an

“unambiguous renunciation of its past actions,” the Motion is not moot. Fikre v. Federal Bureau

of Investigation, 904 F.3d 1033, 1037-39 (9th Cir. 2018) (noting that case not moot unless these

requirements are met, and holding that challenge to placement on no-fly list not mooted by

government’s removal of the plaintiff from that list).

       2.      The Government Is Capable of Repeating the Unconstitutional Policing it
               Undertook between July 15 and July 30, 2020; Additional Short Bursts of

               Activity Would Evade Review if This Case Were Moot

       At a minimum, the Court retains jurisdiction under the capable-of-repetition doctrine.

Unlike the chokehold victim in City of Los Angeles v. Lyons, 461 U.S. 95, 110 (1983), the leading

case on the capable-of-repetition doctrine, plaintiffs’ concern that defendants again will subject

them to unconstitutional conduct is not “speculative.” In addition to the explicit threats to reengage

in the challenged behavior, plaintiffs’ concern is rooted in the fact that federal officials possess the

motive, means and opportunity once again to gas and detain plaintiffs if they, their members or

their congregants engage in First Amendment-protected conduct.

       One look no further than Twitter—which this President has used as “an important tool of

governance and executive outreach,” Knight First Amendment Inst. at Columbia Univ. v. Trump,

928 F.3d 226, 236 (2d Cir. 2019), reh’g en banc denied, 953 F.3d 216 (2d Cir. 2020)—for evidence

that it is reasonably likely, and not speculative, that federal law enforcement once again will chill

plaintiffs’ rights if not enjoined. See Siskiyou Regional Educ. Project v. Rose, 87 F. Supp. 2d 1074,

1088 (D. Or. 1999) (holding that case not moot, based on capable-of-repetition doctrine, even

though the four-month mining season of 1998 had ended, because conduct could be repeated

during four-month mining season in 1999).


                                                                                   Snell & Wilmer
Page 12 – PL.’S MEMORANDUM RE MOOTNESS                                      One Centerpointe Drive Ste 170
                                                                             Lake Oswego, Oregon 97035
                                                                                    503.624.6800
          Case 3:20-cv-01175-JR       Document 29        Filed 08/10/20     Page 14 of 14




         3.      Plaintiffs Have a Concrete Interest and Redressable Injury

         Plaintiffs’ testimony submitted with this Memorandum shows that they still have a concrete

interest, “however small,” in the outcome of this case. Chafin, 568 U.S. at 172. The chill plaintiffs

experience, as described in their declarations, is redressable through the injunction proposed in the

Motion: an order defining the powers of the augmented federal officers waiting to receive their

orders from the President and others who have expressed a willingness to use force in the

executive’s sole discretion. See Center for Biological Diversity v. Export-Import Bank of the

United States, 894 F.3d 1005, 1011 (9th Cir. 2018) (holding case not moot based on the court’s

conclusion that it was merely “conjectural” a federal court could grant relief); Karuk Tribe of Cal.

v. U.S. Forest Serv., 681 F.3d 1006, 1017 (9th Cir. 2012) (“[A] case is not moot if any relief may

be granted.”) Neither the Motion, nor this case, is moot.



                                                IV.

                                         CONCLUSION
         The Court should find that the Motion for Preliminary Injunction is not moot and consider

its merits.



Dated: August 10, 2020                        SNELL & WILMER L.L.P.

                                              By /s/ Clifford S. Davidson
                                              Clifford S. Davidson, OSB No. 125378


                                              Attorneys for Plaintiffs
4812-3579-7447




                                                                                 Snell & Wilmer
Page 13 – PL.’S MEMORANDUM RE MOOTNESS                                    One Centerpointe Drive Ste 170
                                                                           Lake Oswego, Oregon 97035
                                                                                  503.624.6800
